Exhibit 10.1

 



SECOND AMENDMENT

TO

EMPLOYMENT AGREEMENT

 

This Second Amendment to Employment Agreement (the “Amendment”) is made and
entered into as of January 2, 2020 by and between Soligenix, Inc., a Delaware
corporation having a place of business at 29 Emmons Drive, Suite B-10,
Princeton, NJ 08540 (the “Corporation”), and Christopher J. Schaber, Ph.D. (the
“Employee”).

 

RECITALS

 

WHEREAS, the Corporation and the Employee are parties to that certain Employment
Agreement dated December 27, 2007, as amended by that certain First Amendment to
Employment Agreement dated July 12, 2011 (as amended, the “Employment
Agreement”), pursuant to which the Corporation employs the Employee as President
and Chief Executive Officer; and

WHEREAS, the Corporation and Employee desire to further amend the Employment
Agreement in accordance with the terms thereof and upon the terms set forth
herein.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the Corporation and the Employee hereby agree as follows:

 

I.             AMENDMENT OF EMPLOYMENT AGREEMENT

1. Section 3(c) of the Employment Agreement is hereby amended and restated in
its entirety as follows:

 

(c) 500,000 shares of common stock of the Corporation will be issued to Employee
immediately prior to the completion of a transaction, or series or combination
of related transactions, negotiated by the Corporation’s Board of Directors
whereby, directly or indirectly, a majority of the Corporation’s capital stock
or a majority of its assets are transferred from the Corporation and/or the
Corporation’s stockholders to a third party. 

 

2. Section 7(c) of the Employment Agreement is hereby amended and restated in
its entirety as follows:

 

(c) Upon termination by the Corporation without Just Cause or pursuant to
subparagraphs (i), (ii) or (iv) of paragraph 7(a) of the Employment Agreement,
then (i) the term of the Employment Agreement as set forth in Section 2 thereof
shall be deemed to have been terminated as of such date, and (ii) the
Corporation shall pay the Employee: (a) twelve months salary, (b) a pro rata
bonus calculated by the average of Employee’s prior two year’s annual bonuses,
if any, and based on the number of months that Employee was employed during the
year in which Employee’s employment was terminated, and (c) any vacation accrued
but not taken, payable upon the normal payroll periods of the Corporation with
such payments to begin on the first payroll period following Employee’s
termination of employment (“Severance Period”). Notwithstanding anything herein
to the contrary, each payment made during the Severance Period shall be deemed
to be a separate payment within the meaning of Section 409(a) of the Code and
the regulations thereunder. Health benefits and life insurance will also be
maintained for Employee (or his dependents in the event of termination pursuant
to subparagraph (i)) by the Corporation during the Severance Period. No unvested
options shall vest beyond the termination date, except where previously noted in
Section 3(b) of the Employment Agreement or at the discretion of the
administrators of the Corporation’s equity compensation plans.

 



1 

 



 

II.           OTHER PROVISIONS INCORPORATED AND UNCHANGED

All other provisions of the Employment Agreement are incorporated herein and
shall remain in full force and effect, including, but not limited to,
capitalized terms that are not otherwise defined herein.

III.          EFFECT OF AMENDMENT

The amendments to the Employment Agreement made hereby shall be effective as of
the date hereof.

IV.          ENTIRE AGREEMENT MODIFICATION

The Employment Agreement, as amended hereby, contains the entire agreement of
the parties relating to the subject matter hereof, and the parties hereto have
made no agreements, representations or warranties relating to the subject matter
hereof which are not set forth herein. No modification hereof shall be valid
unless made in writing and signed by the parties hereto.

V.           GOVERNING LAW

This Amendment shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New Jersey without regard to principles of
conflict of laws.

VI.          COUNTERPARTS

This Amendment may be executed in counterparts, each of which shall, when
executed and delivered, constitute an original of this Amendment, but all of
which shall together constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any other electronic
signature, e.g., www.docusign.com) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.





2 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year above written.



  SOLIGENIX, INC.       By:  /s/ Jonathan L. Guarino     Jonathan L. Guarino,
CPA     Chief Financial Officer, Senior Vice     President, and Corporate
Secretary

 

  EMPLOYEE:       By:  /s/ Christopher J. Schaber     Christopher J. Schaber,
PhD





3 



